Title: From George Washington to Alexander Hamilton, 20 June 1793
From: Washington, George
To: Hamilton, Alexander



Sir,
Philadelphia 20th June 1793.

I have received & paid attention to your report of the 15th instant.
The result is, that the Loan of 2,000,000 of florins ought, in my opinion, to be urged without delay, if it can be obtained

within the limitations of the Law. The further proposal of borrowing 3,000,000 of florins in addition, I shall (seeing no inconvenience that will arise from the delay) take a few days longer to consider; as some reasons occur against, as well as for the measure, in the present unsettled state of credit, & military & other operations in Europe.
In the mean time it would contribute to my understanding the subject better, if you was to let me know how the whole sum borrowed under the Acts of the 4th & 12. of August 1790. (instead of the sums which have been transferred to the United States) has been applied: And whether the 200,000 dollars, “first installment to the Bank of the U. States,” is a legal charge, under those Acts or any other, in the Account A referred to in the report—Also, whether the 284,901 D. & 89 Cents expanded in the purchase of the public Debt does not appear in the report of the Commissioners of the Sinking fund, or some other report made to Congress last Session as appertaining more properly to the surplus revenue.
I ask these questions for information, because if the answers should be in the affirmative, the difference will be very material, & when added to the balance of 565,484 Dolls. & 28 Cents, as pr your statement A. would, with the 2,000,000 of florins negotiating, cover all the ascertained demands upon the U. States for the years 1793. & 1794, exclusive of what may be required for the Sinking fund; for which you have made no specific appropriation whereby to form an estimate of the aggregate sum required.

Go. Washington

